Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LOGO AMERICAS US Legal Services Patricia A. Guerrera Prospectus Unit, USFS Legal Division Tel: 860.580.2815 | Fax: 860.580.4844 Email: patricia.guerrera@us.ing.com December 23, 2008 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Filing Desk Re: ReliaStar Life Insurance Company of New York and its Separate Account NY-B Prospectus Title: ING Rollover Choice SM  NY Variable Annuity File Nos.: 333-139695 and 811-07935 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (the 1933 Act), this is to certify that the Supplement to the Contract Prospectus contained in Post-Effective Amendment No. 5 to the Registration Statement on Form N-4 (Amendment No. 5) for Separate Account NY-B of ReliaStar Life Insurance Company of New York (the Registrant) that would have been filed pursuant to Rule 497(c) under the 1933 Act would not have differed from that contained in Amendment No. 5 which was declared effective on December 23, 2008. The text of Amendment No. 5 was filed electronically on December 23, 2008. If you have any questions regarding this submission, please call Michael Pignatella at 860-580-2831 or the undersigned at 860-580-2815. Sincerely, /s/ Patricia A. Guerrera Patricia A. Guerrera Windsor Site One Orange Way, C1S Windsor, CT 06095-4774 ING North America Insurance Corporation
